Mr. Presiding Justice Carnes delivered the opinion of the court. 7. Insurance, § 379*—when acceptance of premiums after assured’s death revives forfeited policy. The acceptance hy an agent of the payment of premiums without knowledge of the death of the assured does not revive a previously forfeited policy, of life insurance. 8. Insurance, § 664*—sufficiency of evidence to show that insurer did not regard policy as forfeited. The fact that an agent of an insurer, without knowledge of the assured’s death, accepted and receipted for overdue premiums, tends to show that he did not regard the policy as then forfeited for previous nonpayments of premiums, although the amount of such payment was afterwards returned by the insurer. 9. Insurance, § 660*—when refusal of instruction as to burden of proof not prejudicial. The improper refusal of a requested instruction in an action on a policy of life insurance, as to the burden of proof to show that it was in force at the date of the assured’s death, held not reversible error in light of the instructions giyen.